IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-30334
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FREDDIE WASHINGTON,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 96-CR-10016-2
                        - - - - - - - - - -
                           April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Freddie Washington appeals from his sentencing pursuant to a

guilty plea for food stamp fraud.   He argues that the trial

court’s imposition of the instant sentence as consecutive to a

prior undischarged sentence is in opposition to Federal

Sentencing Guideline § 5G1.3(b).

     A district court’s decision to order consecutive or

concurrent sentences is reviewed for abuse of discretion, but its

application of the sentencing guidelines is reviewed de novo.

United States v. Richardson, 87 F.3d 706, 710 (5th Cir. 1996).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-30334
                                -2-

We have reviewed the record, the parties briefs, and the district

court’s opinion and find that the imposition of a consecutive

sentence is in keeping with 18 U.S.C. § 3584(a)’s premise that

multiple terms of imprisonment imposed at different times run

consecutively, and the court took the factors listed in 18 U.S.C.

§ 3553(a) into consideration in constructing the sentence.     See

Richardson, 87 F.3d at 710.    Moreover, the prior conviction was

used in calculating the criminal history score, but was not used

to determine the base offense level and was not fully taken in to

account such that the exception of U.S.S.G. § 5G1.3(b) would

apply.   See United States v. Hornsby, 88 F.3d at 336, 339 (5th

Cir. 1996).   Therefore, the sentence as imposed is not a

misapplication of the guidelines and there was no abuse of

discretion under § 5G1.3(c).

      AFFIRMED.